59 F.3d 174NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re BISHOP FINANCIAL CORPORATION, Debtor.BISHOP FINANCIAL CORPORATION, Appellant,v.FIRST NATIONWIDE BANK, Appellee.
No. 94-55031.
United States Court of Appeals, Ninth Circuit.
Submitted June 8, 1995.*Decided June 12, 1995.

Before:  WALLACE, Chief Judge, and KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
The plain language of the bankruptcy court's order states that the automatic stay "is annulled effective as of the bankruptcy filing."   ER 16.  We agree with both the bankruptcy court and the Bankruptcy Appellate Panel that the effect of this language was to grant First Nationwide Bank retroactive relief from the stay.  As the BAP concluded, then, "there was no stay in effect at the time of the foreclosure sale and FNB's foreclosure sale and subsequent acts ... could not violate the stay."   ER 111;  see In re Schwartz, 954 F.2d 569, 573 (9th Cir.1992).  Because the bankruptcy court's order precluded Bishop Financial from recovering damages, the adversary proceeding was properly dismissed with prejudice.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3